Opinion issued February 10, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01047–CV




JAMES C. WILLIAMSON, Appellant

V.

UNKNOWN, Appellee




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2003-01047




MEMORANDUM OPINIONAfter being notified that this appeal was subject to dismissal for want of
jurisdiction because there is no appealable judgment or order, appellant did not 
respond.  See Tex. R. App. P. 42.3(a) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of jurisdiction.  See Cudd Pressure Control,
Inc. v. Sonat Exploration Co., 74 S.W.3d 185, 187 (Tex. App.—Texarkana 2002, pet.
denied) (“If no final judgment exists, this Court has no jurisdiction over the appeal.”)
Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (Vernon 1997) (“In a civil case in
which the judgment or amount in controversy exceeds $100 . . . a person may take an
appeal or writ of error to the court of appeals from a final judgment of the district or
county court.”)  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.